Oldham J. delivered the opinion of the court. The only evidence before the circuit court upon the trial of this cause was the answer of the defendant, George Turner, to the petition of discovery filed against him. The answer, so far from* establishing the facts of the plea, is-in positive contradiction of them. The petition is not evidence, excepting the charges admitted by the answer to be true. Nothing is admitted save the fact that the note sued upon was given in lieu of several other notes, upon which the interest was calculated up to the date of the new note-, which was then given for the whole including both principal and interest. That does not constitute usury. Camp vs. Bates, 11 Conn. 587. Kellogg vs. Hickok, 1 J. C. R. 221. Id. 1 Wend. 521. Otis vs, Lindsay, 1 Fair. 315. The answer must be taken-as true unless contiadicted by two witness, or by one witness with strong corroborating circumstances. Cummins vs. Harrell & Scott, ante 308. In order to avoid any instrument for usury, it must be made to appear that greater interest than is allowed by law “ was taken or reserved for the lean or forbearance of money, goods or things in action.” Rev. Stat. ch. 80, sec. 7. Upon this point, the petition is silent, and the answer negatives such a conclusion. The court erred in giving judgment for the defendant, for which we-reverse the same, and remand the cause.